Citation Nr: 1432212	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a bilateral leg disorder.  

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in March 2014, a transcript of which is of record.  Additional documentary evidence was received into the record at that time and thereafter, with a written waiver as to the RO's consideration of that evidence.  

At such hearing, testimony was received as to the four issues certified for the Board's review, as set forth on the title page of this decision, as well as five additional claims involving service connection for posttraumatic stress disorder and traumatic brain injury and increased ratings for disorders of each shoulder and pseudofolliculitis barbae.  As to those issues not certified for appellate review, the Veteran's attorney indicated that a timely substantive appeal had been submitted to VA in November 2013 so as to ensure the Board's appellate jurisdiction and the attorney was asked by the presiding Veterans Law Judge to submit by fax or other means a copy of that substantive appeal.  That document and any other evidence was to be submitted within a 60-day period ending in mid-May 2014, and while additional evidence was submitted by the attorney on behalf of the Veteran during that time frame, no substantive appeal relating to the non-certified issues was received by VA through the allotted time period or thereafter.  As such, the Board lacks jurisdiction to consider those matters at this time and, on the basis of the testimony received in March 2014, those matters are referred to the Agency of Original Jurisdiction (AOJ) for consideration as new claims.  Also referred to the AOJ for additional actions are recently advanced claims for service connection for bilateral arm, foot, and hand disorders; aid and attendance; and a total rating for compensation based on individual unemployability, for which no action is shown to date.  38 C.F.R. § 19.9(b) (2013).

The issues of the Veteran's entitlement to service connection for bilateral leg and right knee disorders is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for further actions.  


FINDING OF FACT

Degenerative joint and disc disease of the lumbar and cervical spine is reasonably attributable to service.  


CONCLUSION OF LAW

Degenerative joint and disc disease of the lumbar and cervical spine was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for disorders of his neck and low back on the basis of multiple inservice traumas to the affected areas when involved in numerous parachute jumps.  He argues that VA previously conceded the occurrence of those traumas at the time he was found entitled to service connection for a bilateral shoulder disorder in late 2012 and that it was those same traumas that led to the degenerative processes of his upper and lower spine.  

The Veteran offers a credible account of multiple inservice traumas to his spine while engaging in many parachute jumps.  Service records verify that he received the Parachutist Badge and the record does not otherwise contradict the Veteran's account of inservice trauma on multiple occasions from parachute jumps.  On the other hand, service treatment records do not indicate that medical care was received for any parachute-related injuries, but the Board is mindful of the Veteran's account that he was frequently attended to by a field medic assigned during inservice parachute drills who may not have made any formal record of his treatment and that reporting to sick bay was otherwise discouraged by his superiors.  Nevertheless, medical treatment is shown in service treatment records for complaints of low back pain in January 1979, when a diagnosis of lumbar muscle strain was recorded.  No pertinent disorder was shown at the time of a service separation examination in June 1981.  

Notice is taken that the medical evidence developed postservice includes reports of treatment compiled in 2007 and thereafter relating to variously diagnosed disorders of the Veteran's cervical and lumbar spine, including spinal stenosis, degenerative joint disease, degenerative disc disease, neck and low back pain due to trauma, and oseteoarthrosis.  VA examination in February 2010 disclosed findings that yielded a diagnosis of cervical and lumbar spondylosis and it was the examining nurse practitioner's opinion that it was less likely as not that the foregoing were the result of inservice parachute jumps, based on the absence of documentation in service records of high energy trauma.  The VA examiner conceded that multiple microtrauma could result in the onset of a degenerative process, but on the basis that the Veteran's service spanned but a three-year period, that more advanced degenerative changes would be present if a degenerative process began in 1978, and that the gap of time from initial injury to initial VA evaluation was so lengthy, no nexus to service could be established.  In contrast, much private medical care has been received by the Veteran since 2010, and two of his attending private physicians have opined that it is at least as likely as not that the Veteran's neck and low back complaints, as variously diagnosed, are attributable to his military service, with notation by one such physician of the Veteran's history of multiple parachute jumps while on active duty.  

As well, the Veteran and his spouse furnished credible testimony at a recent videoconference hearing before the Board, to the effect that he was involved in 30 to 40 parachute jumps while in military service and that he sustained injuries to his spine on many occasions but most frequently when the wind caused him to be dragged along the ground when he landed.  Medical treatment was reported to have been administered at the jump site by a medic and was followed at times by leave or excused absence from duty for several days for recuperation.  In addition, the Veteran's account is bolstered by the written and oral testimony of his spouse who has indicated that she had known the Veteran since 1974 and had lived with him since 1987, when she became aware of the level of back pain he was experiencing and the limited mobility of his upper back, which significantly impacted his ability to engage in everyday activities.  Various other lay affiants, many of whom had knowledge of the Veteran prior to and after his period of service, have attested to the decline in his health following his return from service.  As well, a person with whom the Veteran served in the U.S. Army indicated in his written statement that the Veteran was physically fit and healthy when he met him in service and had knowledge of his deteriorating health in recent years, including his complaints of ongoing neck and low back pain.  

There is, as indicated above, evidence of record that both supports entitlement to service connection for cervical and lumbar spine disorders and contraindicates such entitlement.  However, on balance the evidence is at least in relative equipoise, meaning that the evidence both in terms of its quantity and quality is equally divided.  On that basis, the Board finds that grants of service connection for neck and low back disorders, diagnosed as degenerative joint and disc disease of the cervical and lumbar spine, are in order.  


ORDER

Service connection for neck and low back disorders, diagnosed as degenerative joint and disc disease of the cervical and lumbar spine, is granted.  

REMAND

The Veteran also seeks service connection for bilateral leg and right knee disorders which he alleges are the result of his inservice parachuting injuries.  VA examination in February 2010 disclosed chondromalacia affecting each of the Veteran's knees, but without any indication of any arthritic process of the right knee.  Private clinicians have treated the Veteran for knee pain attributed to insevice injury and generalized osteoarthropathy, but without a showing of any degenerative or arthritic process affecting the knee.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, to include pain, without a finding of an underlying disorder, cannot be service-connected).  Moreover, the Veteran at his recent hearing testified that attending medical professionals have advised him that he has cartilage damage of his knee, but that is not otherwise demonstrated by the evidence now of record.  In light of the foregoing, and the fact that no VA examination has to date been afforded the Veteran regarding his claimed bilateral leg disorder, as well as the fact that there is other evidence on file indicating the existence of multiple leg disorders, including peripheral neuropathy, peripheral arterial disease, venous insufficiency, and severe arteriosclerosis, further development of the evidence is found to be necessary.  That development should include the conduct of VA examinations and solicitation of medical opinions from the VA examiner(s) as to the likelihood that any currently shown disorder of either leg or the right knee had its onset in service or is otherwise attributable to military service.  

In addition, the Veteran at his March 2014 hearing reported having received physical therapy from a non-VA source over the prior two years through Medicare.  Records relating thereto are not now contained within the Veteran' s claims folder and further efforts are needed on remand to obtain those records for review by the AOJ and the Board, as needed.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  After obtaining the requisite authorization, obtain for inclusion in the Veteran's claims folder all pertinent records relating to physical therapy received over a recent two-year period under Medicare. 

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's claims folder.  

3.  Thereafter, afford the Veteran VA medical examinations in order to ascertain more clearly what current disorders of either leg and the right knee are present and whether any indicated disorder is attributable to military service or any event thereof, or any applicable presumptive period.  Those examinations should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  The claims folder should be made available to the VA examiner(s) for use in the study of this case.  All pertinent diagnoses should be fully set forth and the presence or absence of arthritis of either leg or right knee, peripheral arterial disease, severe arteriosclerosis of either lower extremity, peripheral neuropathy, and cartilage damage of the right knee, should be fully outlined.  

The VA examiner(s) should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any currently shown disorder of either leg and/or the right knee originated in service or is otherwise attributable thereto or any incident thereof, inclusive of approximately forty parachute jumps and injuries sustained as a result?  Consideration should be accorded the Veteran's account of multiple inservice injuries involving the affected areas.  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated arthritis of either leg or right knee was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such disorder manifested? 

The VA examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought continues to be denied, issue to the Veteran a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for additional review.  

No action by the appellant is necessary until he is further informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


